The petitioner heretofore sought his discharge on habeascorpus on account of the matters alleged in his petition filed herein, at the hands of the district court of appeal of the third appellate district. After a hearing that court on May 2, 1921, discharged the writ and remanded the petitioner. The court in so doing filed a written opinion. (In re Kaster onHabeas Corpus, No. 556, filed May 2, 1921 (Cal.App.),198 P. 1029.) [1] All points available to petitioner on habeas corpus
are considered in that opinion, which, to our minds, correctly states the law in regard thereto.
The application for a writ is denied.
All the Justices concurred.